Third District Court of Appeal
                               State of Florida

                        Opinion filed November 29, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D12-1848
                        Lower Tribunal No. 01-21587B
                            ________________


                         Javarus Lamont Morgan,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Monica Gordo, Judge.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg, Assistant
Public Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Jonathan Tanoos, Assistant
Attorney General, for appellee.


Before SUAREZ, SALTER and EMAS, JJ.

      PER CURIAM.
      This case returns to us from the Florida Supreme Court, which quashed our

earlier decision1 affirming the trial court’s denial of Morgan’s motion to vacate

illegal sentence, and remanded for reconsideration in light of the court’s

subsequent decisions in Walton v. State, 208 So. 3d 60 (Fla. 2016) and Williams v.

State, 186 So. 3d 989 (Fla. 2016).2 Morgan v. State, 42 Fla. L. Weekly S680 (Fla.

May 26, 2017).

      Following remand, this court ordered supplemental briefing by the parties.

Having considered those supplemental briefs, and in light of Walton and Williams,

we reverse the trial court’s order denying Morgan’s motion under Florida Rule of

Criminal Procedure 3.800(a), and remand this cause to the trial court to permit

Morgan to file, within sixty days, an amended motion, for the purpose of

affirmatively alleging and establishing “that the court records demonstrate on their

face an entitlement to relief” on the claim raised in Morgan’s original motion.3

1 Morgan v. State, 137 So. 3d 1075 (Fla. 3d DCA 2014).
2 In Williams, the Florida Supreme Court held (and reaffirmed in Walton) that
generally, under the 10-20-Life statute, “consecutive sentencing of mandatory
minimum imprisonment terms for multiple firearm offenses is impermissible if the
offenses arose from the same criminal episode and a firearm was merely possessed
but not discharged.” Williams, 186 So. 3d at 993; Walton, 208 So. 3d at 64.
3 Morgan entered a negotiated plea to the charges of, inter alia, armed sexual

battery and armed robbery. In each of these counts, it was alleged that Morgan
possessed a firearm during the commission of these offenses. For each of these
offenses, the trial court imposed a ten-year mandatory minimum sentence pursuant
to the 10-20-Life statute (section 775.087(2)(a)1., Fla. Stat. (2001)). The trial court
ordered that these two ten-year mandatory minimum sentences would run
consecutively. Morgan’s specific claim is that these sentences are illegal and
should have been imposed concurrently rather than consecutively, because the two

                                          2
See Fla. R. Crim. P. 3.800(a); Johnson v. State, 60 So. 3d 1045 (Fla. 2011)

(observing: “The State has no obligation to refute a defendant's claim raised under

rule 3.800(a). On the contrary, ‘the burden [is on] the petitioner to demonstrate an

entitlement to relief on the face of the record’”) (quoting Williams v. State, 957 So.
2d 600, 604 (Fla. 2007)).

      The trial court shall thereafter hold such hearings as may be appropriate to

render a final order upon Morgan’s amended motion.4

      Given this court’s prior order appointing counsel for Morgan on this appeal,

the trial court shall appoint conflict-free counsel to represent Morgan during the

proceedings on remand.

      Reversed and remanded with instructions.




offenses occurred in a single episode and no firearm was discharged.
4 We decline to reach the other issues raised in the supplemental briefs, and express

no opinion on the merits of Morgan’s claim.

                                          3